DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the drivetrain" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Braun et al. (USPN 8544131).
Braun teaches a personal care device comprising a body portion (12) comprising a first interacting portion (214, 216, 218).  There is a shaft (210) comprising a second interacting portion (210b), wherein the shaft and the second interacting portion are moveable, in response to a force applied by the user, from a first position in which the first interacting portion does not physically interact with the second interacting portion, to a second position in which the first interacting portion physically interacts with the second interacting portion and a sensor (32) configured to detect the physical interaction between the first interacting portion and the second interacting portion, and further configured to activate a feedback signal (30), in response to the detection of the physical interaction, to the user that excessive pressure is being applied.  
With regards to claim 2, the second interacting portion extends from the shaft into an interior region of the body portion, and wherein the first interacting portion extends into an interior region of the body portion (figure 3a).
With regards to claim 7, at least a portion of the body portion is flexible relative to the shaft to allow movement of the first interacting portion from the first position to the second position in response to the force applied by the user (flexible is a relative term and therefore hold little to no patentable weight; however, the neck is flexible when force is applied to the brush head to trigger shaft movement).
With regards to claim 8, the sensor is configured to detect the physical interaction between the first interacting portion and the second interacting portion.
With regards to claim 9, Braun teaches a personal care device comprising a body portion (12) comprising a first interacting portion (214, 216, 218).  There is a shaft (210) comprising a second interacting portion (210b), wherein at least a portion of the body portion is flexible relative to the shaft to allow movement of the first interacting portion from the first position to the second position in response to the force applied by the user (flexible is a relative term and therefore hold little to no patentable weight; however, the neck is flexible when force is applied to the brush head to trigger shaft movement), from a first position in which the first interacting portion does not physically interact with the second interacting portion, to a second position in which the first interacting portion physically interacts with the second interacting portion and a sensor (32) configured to detect the physical interaction between the first interacting portion and the second interacting portion, and further configured to activate a feedback signal (30), in response to the detection of the physical interaction, to the user that excessive pressure is being applied.  
With regards to claim 10, the second interacting portion extends from the shaft into an interior region of the body portion, and wherein the first interacting portion extends into an interior region of the body portion (figure 3a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-6, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun (‘131) in view of Johnson (WO 2016055925).
Braun teaches all the essential elements of the claimed invention including that the brush could be powered (col. 3, lines 29-46) however fails to teach that a drivetrain for oscillating the brush head.  Johnson teaches a toothbrush with a drivetrain (14) for oscillating the shaft (paragraph 17).  There is a sensor (30a, 30b) is configured to detect a change in oscillation of the shaft as a result of force on the brush head.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Braun so that it is a powered toothbrush with a force sensor as taught by Johnson to allow for better removal of plague while brushing a user’s teeth.  
With regards to claims 4-5, Braun and Johnson teach a powered toothbrush.  The definition of a drivetrain is all the elements that deliver power, excluding a motor.  Therefore, the shaft can be considered part of the drive train and the shaft of Braun is moveable to move the second interacting portion from the first position to the second position upon force applied by the user.  Further, there is a flexible attachment member (212) for attaching the drivetrain (shaft) to the body portion so that the drivetrain is moveably relative to the body.  

With regards to claim 6, the first interacting and second interacting portions are internal to the drivetrain (within a circuit of the drivetrain).
With regards to claim 11, Braun and Johnson teach a powered personal care device comprising a body portion (12) comprising a first interacting portion (214, 216, 218) and a drivetrain (Johnson; obvious statement located above).  There is a shaft (210) comprising a second interacting portion (210b), wherein the drivetrain is configured to oscillate the shaft at a first frequency during use (Johnson, paragraph 20) at least a portion of the drivetrain is flexible to allow movement of the first interacting portion from the first position to the second position in response to the force applied by the user, from a first position in which the first interacting portion does not physically interact with the second interacting portion, to a second position in which the first interacting portion physically interacts with the second interacting portion and each physical interaction between the first interacting portion and the second interacting portion generate a feedback signal (30) to the user.   The definition of a drivetrain is all the elements that deliver power, excluding a motor.  Therefore, the shaft can be considered part of the drive train and the shaft of Braun is moveable to move the second interacting portion from the first position to the second position upon force applied by the user.  
With regards to claim 12, there is a flexible attachment member (212) for attaching the drivetrain (shaft) to the body portion so that the drivetrain is moveably relative to the body.  
With regards to claim 13, the second interacting portion extends from the shaft into an interior region of the body portion, and wherein the first interacting portion extends into an interior region of the body portion (figure 3a).
With regards to claim 14, there is a sensor (32) configured to detect the physical interaction between the first interacting portion and the second interacting portion, and further configured to activate a feedback signal (30), in response to the detection of the physical interaction, to the user that excessive pressure is being applied.  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun (‘131) and  Johnson (‘925) further in view of Feine (USPN 10449014).
Braun and Johnson teach all the essential elements of the claimed invention however fail to teach that the sensor is an accelerometer.  Feine teaches that a motion sensor can be an accelerometer, gyroscope, digital compass or combination (col. 3, lines 46-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Braun and Johnson so that the sensor is an accelerometer as taught by Feine since an accelerometer is an equivalent sensor known in the art for motion detection and simple substitution of equivalent parts is known in the art.  
				Relevant prior art
Applicant is advised to review PGPub 20030115693 (reads on claims 1-3), USPN 5815872 (reads on claim 1-2) and USPN 6954961 (reads on claim 9) as relevant prior art before responding the office action.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723